DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an/the image forming unit and an/the image reading unit, in claim 1; a storage unit, in claim 4; an/the image forming unit and an/the image reading unit, in claim 6; the image forming unit and the image reading unit, in claim 9.

In figure 2, image reading unit 10, and/or, in page 4, last paragraph (The image reading unit 10 is, for example, a scanner.), is/are being interpreted to read on: an/the image reading unit, in claims 1, 6 and 9.  

In figure 2, image forming unit 130, and/or in pages 5-6 (i.e., image forming unit 130. The image forming unit 130 includes, for example, a developing device, a transfer device, and a fixing device. A sheet conveyance path is formed in the image forming unit 130. The sheet to be processed is conveyed by rollers provided along the conveyance path. An image is formed on the sheet in the course of conveyance. 
The image forming unit 130 forms an image by, for example, the following processing. The developing device of the image forming unit 130 forms an electrostatic latent image on a 5(PATENT)Atty. Dkt. No.: TAI/2975USphotosensitive drum based on the image information. The developing device of the image forming unit 130 forms a visible image by attaching a developer to the electrostatic latent image. The transfer device of the image forming unit 130 transfers a visible image onto the sheet. The fixing device of the image forming unit 130 fixes a visible image on the sheet by heating and pressing the sheet. The sheet on which an image is formed may be a sheet stored in the sheet storage unit 140 or a manually fed sheet.), is/are being interpreted to read on: an/the image forming unit, in claims 1, 6 and 9. 

In figure 2, storage unit 150, and/or page 6 (“The storage unit 150 is configured using a storage device such as a magnetic hard disk device or a semiconductor storage 
device), is/are being interpreted to read on: a storage unit, in claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stewart (Reg. # 68,288) on 11 August 2022.

The application has been amended as follows: 
In the Specification:
In page 1, line 4, after “Application No. 16/924,978, filed on July 9, 2020,”, insert  --now U.S. Patent No. 11,218,615,--.

In page 7, line 24, after “image forming unit 130”, insert --, the image reading unit 10,--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Hagiwara (US 9,384,432 B2) discloses an image forming apparatus (see figures 1, 2, 6, 8, 9, 10 and 11) comprising: an image forming unit (i.e., see figure 6, printer unit 20) configured to form an image on a sheet using a developing material; an image reading unit (i.e., see figure 6, scanner unit 10) configured to read an image on a sheet; a communication device (see figure 6, sub-control unit 32 and network I/F 34) configured to communicate with a second device (see figure 6, computer terminal 50) and including a processor (see figure 6, sub-control unit 32, see col. 5, line 1, a sub control unit 32 includes a CPU, i.e., a processor) configured to control communication with the second device (i.e., computer terminal 50, see fig. 6); and a controller (see figure 6, main control unit 31) configured to control the image forming apparatus (see col. 4, lines 60-62) to operate in a first power saving state (see figure 6), a second power saving state, and a normal state, wherein in the first power saving state (see figure 6), the image forming unit (printer unit 20), the image reading unit (scanner unit 10) and the controller (main control unit 31) are not activated (see figure 6 and see col. 7, lines 43-57, i.e., apparatus 1 shifts to the sleep mode, the power are stopped being supplied and the portions indicated by hatch lines become a power off state), and the communication device (see figure 6, network I/F 34 and sub-control unit 32) is activated (see col. 7, lines 43-57, power is supplied to sub control unit 32, and see col. 6, lines 18-22, i.e., 5V DC is supplied to sub control unit 32 and network I/F 34 in the sleep mode), in the second power saving state (see figures 8 and/or 9), at least one of the image forming unit (see fig. 9) and the image reading unit (see figure 8) are not activated (see col. 9, lines 50-51 and lines 57-58), and the communication device (see figure 8 or 9, sub-control unit 32 and network I/F 34) and the controller (see figure 8 or 9, main control unit 31) are activated, and in the normal state (see col. 4, lines 46-51), the image forming unit (printer 20), the image reading unit (scanner unit 10), the communication device (see figure 2, network I/F 34 and sub-control unit 32), and the controller (see figure 2, main control unit 31) are activated (see col. 4, lines 46-51, a power supply unit 60 which controls power supply to each functional processing unit in the image forming apparatus 1 and see col. 7, lines 63-64, i.e., a normal power consumption state), wherein the processor (see figure 6, sub-control unit 32, see col. 5, line 1, a sub control unit 32 includes a CPU, i.e., a processor) of the communication device (see figure 6, sub-control unit 32 and network I/F 34) is configured to. 
The closest prior art of record, namely, Hagiwara (US 9,384,432 B2) does not discloses, teach or suggest, wherein the processor of the communication device is configured to: output an activation signal to the controller when in the first power saving state, the activation signal including a signal instructing the image forming apparatus to operate in the23(PATENT) Atty. Dkt. No.: TAI/2975USC01second power saving state after the activation signal is received or a signal instructing the image forming apparatus to operate in the normal state after the activation signal is received, as recited in independent claim 1.
Claims 2-5 are allowable because they are dependent on allowable independent claim 1 above.  

Independent claim 6 is directed to a control method for an image forming apparatus, type of claim. Independent claim 6 is analogous to the image forming apparatus of independent claim 1 above. Independent claim 6 recites the same and/or similar claim limitations or features, as recited in the analogous independent claim 1 discussed above. Therefore, claim 6 is found to be allowable over the closest prior art of record discussed above, namely, Hagiwara (US 9,384,432 B2), for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above. More specifically, the closest prior art of record, namely, Hagiwara (US 9,384,432 B2) does not discloses, teach or suggest, outputting an activation signal from the communication device to the controller when in the first power saving state, the activation signal including a signal instructing the image forming apparatus to operate in the second power saving state after the activation signal is received or a signal instructing the image forming apparatus to operate in the normal state after the activation signal is received, as claimed in independent claim 6. 
Claims 7-10 are allowable because they are dependent on allowable independent claim 6 above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niimura (US 9,813,576 B2) teaches a normal power mode (see figure 3, 302), a power saving mode #1 (see figure 3, 303) and a power saving mode #2 (see fig. 3, 327). In figure 4, a normal power mode 302 and a plurality of different power saving modes (304-309) are shown.  

Fujisawa (US 2014/0146345 A1) teaches a normal power mode, a first power saving mode, and a second power saving mode in which less power is consumed than the first power saving mode (see the abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOV POPOVICI/           Primary Examiner, Art Unit 2677